Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152802 & (18)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152802
                                                                    COA: 328557
                                                                    Genesee CC: 11-028915-FC
  GARY DUANE FRISBY,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2015
  order of the Court of Appeals is considered. We DIRECT the Genesee County
  Prosecuting Attorney to answer the application for leave to appeal, as well as the motion
  to add an issue, within 28 days after the date of this order.

        The application for leave to appeal and the motion to add issue remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
         a0922
                                                                               Clerk